Opinion issued May 23, 2006 




 
 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00371-CR
____________

IN RE KERRY SIMS, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Kerry Sims, filed in this Court a pro se petition for writ of mandamus
asking that we order respondent
, the trial court judge, to resolve a jail time credit
discrepancy between the trial court’s judgment and the Texas Department of Criminal
Justice Time Credit Section’s calculation of his time credits.  We note, that the
granting of credit for jail time has historically been accomplished by post-conviction
writ of habeas corpus.  Ex parte Dunn, 976 S.W.2d 208 (Tex. Crim. App. 1998). 
          It is appellant’s burden to provide this Court with a sufficient record to
establish his right to mandamus relief.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex.
1992) (orig. proceeding).   The petition does not include an appendix and it does not
certify that a copy was served on respondent.  See Tex. R. App. P. 9.5, 52.3(j).  In
addition, relator has not provided us with a record that shows that he made any
request of respondent to perform a nondiscretionary act that respondent refused. 
Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.
proceeding).   
          We deny the petition for writ of mandamus.  
          It is so ORDERED.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).